DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
In particular, the prior art references of record do not expressly teach the combination of all claim 1 element limitations as amended, the combination of all claim 20 element limitations as amended, the combination of all claim 21 element limitations as amended, the combination of all claim 22 element limitations as amended, the combination of all claim 23 element limitations as amended, the combination of all claim 24 element limitations as amended, the combination of all claim 25 element limitations as amended, the combination of all claim 26, the combination of all claim 27 element limitations as amended, element limitations as amended, the combination of all claim 28 element limitations as amended, the combination of all claim 29 element limitations as amended, the combination of all claim 30 element limitations as amended, or the combination of all claim 31 element limitations as amended.  Specifically, in regard to claim 1 the prior art of record at least does not expressly teach concept of determine a second center point of the each eyeball of the subject and a second inferred point in the second head scan based on a plurality of second candidate points of the sclera of the each eyeball of the subject in the second head scan; determine an affine transformation from the second head scan to the reference head scan based on the second center point of the each eyeball of the subject and the second inferred point in the 
In regard to claim 21 the prior art of record at least does not expressly teach concept of determine a first center point of a first eyeball of the subject based on a plurality of first candidate points of a first sclera of the first eyeball of the subject in the head scan; determine a second center point of a second eyeball of the subject based on a plurality of second candidate points of a second sclera of the second eyeball of the subject in the head scan; determine an inferred point in the head scan based on the first center point and the second center point; and -6-Application No.: 16/280,740 Filing Date: February 20, 2019 determine an affine transformation from the first center point, the second center point, and the inferred point to the first reference center point, the reference second center point, and the reference inferred point, wherein the affine transformation represents a transformation from the head scan to the reference model of the head.  
In regard to claim 22 the prior art of record at least does not expressly teach concept of determining a reference center point of each eyeball of the subject and a reference inferred point 
In regard to claim 23 the prior art of record at least does not expressly teach concept of determining a first reference center point of a first eyeball of the subject based on a plurality of first reference candidate points of a first sclera of the first eyeball of the subject in the reference head scan; -7-Application No.: 16/280,740 Filing Date: February 20, 2019 determining a second reference center point of a second eyeball of the subject based on a plurality of second reference candidate points of a second sclera of the second eyeball of the subject in the reference head scan; determining a reference inferred point in the reference head scan based on the first reference center point and the second reference center point; and determining the pose of the head of the subject based on the first reference center point, the second reference center point, and the reference inferred point.  
In regard to claim 24 the prior art of record at least does not expressly teach concept of determine a first center point of a first eyeball of the subject based on a plurality of first candidate points of a first sclera of the first eyeball of the subject in the head scan; determine a second center point of a second eyeball of the subject based on a plurality of second candidate 
In regard to claim 25 the prior art of record at least does not expressly teach concept of wherein the aligning comprises matching a first reference point based on a visible portion of a first sclera of a first eye of the subject and a second reference point based on a visible portion of a second sclera of a second eye of the subject from the first scan with a first reference point based on a visible portion of a first sclera of a first eye of and a second reference point based on a visible portion of a second sclera of a second eye from the second scan.  
In regard to claim 26 the prior art of record at least does not expressly teach concept of wherein to align the first scan and the second scan, the hardware processor is programmed to match: a first reference point based on a first visible portion of a first sclera of a first eye of the subject and a second reference point based on a second visible portion of a second sclera of a second eye of the subject from the first scan with a first reference point based on a first visible portion of a first sclera of a first eye of the subject and a second reference point based on a second visible portion of a second sclera of a second eye from the second scan.  
In regard to claim 27 the prior art of record at least does not expressly teach concept of under control of a hardware processor: aligning a sclera of a first eye from a first scan of the plurality of scans with a sclera of the first eye from a second scan of the plurality of scans; and 
In regard to claim 28 the prior art of record at least does not expressly teach concept of the hardware processor programmed to: align a sclera of a first eye from a first scan of the plurality of scans with a sclera of the first eye from a second scan of the plurality of scans; and align a sclera of a second eye from the first scan of the plurality of scans with a sclera of the second eye from the second scan of the plurality of scans.
In regard to claim 29 the prior art of record at least does not expressly teach concept of aligning (i) a first left eye, a first right eye, and a first inferred third point based on the first left eye and the first right eye from a first scan from the plurality of scans with (ii) a second left eye, a second right eye, and a second inferred third point based on the second left eye and the second right eye from a second scan from the plurality of scans.
In regard to claim 30 the prior art of record at least does not expressly teach concept of a hardware processor in communication with the non-transitory memory, the hardware processor programmed to: align (i) a first left eye, a first right eye, and a first inferred third point based on the first left eye and the first right eye from a first scan from the plurality of scans with (ii) a second left eye, a second right eye, and a second inferred third point based on the second left eye and the second right eye from a second scan from the plurality of scans.
In regard to claim 31 the prior art of record at least does not expressly teach concept of determine a first reference center point of a first reference eyeball in the reference head scan based on a first plurality of reference candidate points associated with a first reference sclera of the first reference eyeball; determine a second reference center point of a second reference eyeball in the reference head scan based on a second plurality of reference candidate points .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621